Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support bars” recited in claims 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 14-16, and 17-20 are objected to because of the following informalities:  
In claim 3, line 1, rephrase “said insert” to read --said custom made insert--.
In claim 17, line 2 and claim 19, line 2, rephrase “one more” to read --one or more--.
In claim 5, line 2, claim 18, line 3 and claim 20, line 3, rephrase “consisting of;” to read --  consisting of:--.
Claim 14, line 2; claim 15 line 2; claim 16, line 2, claim 18, line 4; and claim 20, line 4 recite the acronym “TENS” which is improper. Rephrase “TENS” in claim 14, line 2, claim 18, line 4, and claim 20, line 4 to read --transcutaneous electrical nerve stimulation (TENS)--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) does not recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “means of fastening” in claim 1.
Because this/these claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For examination purposes, “means of fastening” in claim 1 is interpreted as hook and loops, buckles, belts, or clips and clasps (Specification, Paragraph 73).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said ventral hernia" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “said ventral hernia” to read --a ventral hernia--.
Claim 4 recites the limitation "said support bars" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends on claim 2, but “support bars” are introduced in claim 3. For examination purposes, rephrase claim 4 to be dependent on claim 3 instead of claim 2. 
Claim 5, line 2, claim 18, line 3, and claim 20, line 3 recite the limitation "the group".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the group” to read --a group--.
Claim 17 recites the limitation "the occurrence" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the occurrence” to read --an occurrence--.
Claim 17, line 3, and claim 19, line 3 recite the limitation "the steps".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the steps” to read --steps--.
Claim 18, line 1 and claim 20, line 1 recite the limitation “the additional step”. There is insufficient antecedent basis for this limitation in the claims. Rephrase “the additional step” to read --an additional step--.
Claim 19 recites the limitation "the reoccurrence" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the reoccurrence” to read --a reoccurrence--.
Claims 2-3 and 6-16 are rejected for being dependent on an indefinite claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends on claim 14 and does not specify a further limitation of the subject matter claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, line 3 recites “one or more means of fastening said binder on position on a patient”, which provides a patient as a structural element of the claim. For examination purposes, rephrase “one or more means of fastening said binder on position on a patient” to read --one or more means of fastening said binder that is configured to be positioned on a patient--.
Claim 10, line 2, claim 13, lines 1-2, and claim 16, lines 1-2 recite “positioned at the location of said ventral hernia or in a lumbar region of said patient” which provides the patient as a structural element of the claim. For examination purposes, rephrase “positioned at the location of said ventral hernia or in a lumbar region of said patient” to read --configured to be positioned at the location of said ventral hernia or in a lumbar region of said patient--.
Claims 2-9, 11-12, 14-15, and 17-20 are rejected for being dependent on a rejected to claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 17, and 19, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannah (U.S. Patent No. 1916298).
Regarding claim 1, Johannah discloses a ventral hernia binder apparatus 1,10 (Page 1, lines 51-83 and Figure 1, abdominal support belt 1 comprising abdominal hernia pads 10, which are thereby capable of provided support for umbilical and/or incisional ventral hernias), comprising: a binder belt 1 (Page 1, lines 51-83 and Figure 1, belt 1 having outer surface and inner surface comprising pockets 9) having an inner and outer surface; one or more means of fastening 6,7 (Page 1, lines 18-20, 51-83 and Figure 5, hooks 6 connect with eyes 7 to connect both side edges of belt 1 around user’s abdomen above their hips; this is an equivalent structure as defined by the 35 USC 112f analysis above) said binder that is configured to be positioned on a patient; and a pouch 9 (Page 1, lines 78-92 and Figure 1, pockets 9 on inner surface of belt 1 receive hernia pads 10 that are positioned on a user’s abdomen to correspond to their umbilical and/or incisional ventral hernias) positioned on said inner surface of said binder belt 1, said pouch 9 being sized and positioned to correspond to a location of a ventral hernia, said pouch further being sized to accommodate an insert 10 (Page 1, lines 78-83 and Figure 1, hernia pads 10 inserted into pockets 9).
Regarding claim 7, Johannah discloses the invention as described above and further discloses wherein said binder belt 1 additionally comprises a groin support 11 (Page 1, lines 93-99 and Figures 1-3, support 11 extends downwards from belt 1 and connects with sanitary napkin anchored at rear of belt 1, thereby the support 11 and sanitary napkin extend throughout the groin and provide a groin support).
Regarding claim 17, Johannah discloses a method of preventing an occurrence of a ventral hernia in a patient in need of such therapy using a ventral hernia binder apparatus 1,10 (Page 1, lines 51-83 and Figure 1, abdominal support belt 1 comprising abdominal hernia pads 10, which are thereby capable of provided support for umbilical and/or incisional ventral hernias) having fasteners 6,7 (Page 1, lines 18-20, 51-83 and Figure 5, hooks 6 connect with eyes 7 to connect both side edges of belt 1 around user’s abdomen above their hips) and internal pouches 9 (Page 1, lines 78-92 and Figure 1, pockets 9 on inner surface of belt 1 receive hernia pads 10 that are positioned on a user’s abdomen to correspond to their umbilical and/or incisional ventral hernias), said method comprising steps of: positioning said ventral hernia binder apparatus 1,10 at an appropriate position (Page 1, lines 18-20 and Figure 5, belt 1 positioned around user’s abdomen above their hips, thereby covering user’s ventral hernia) to cover said ventral hernia; placing an insert 10 (Page 1, lines 78-83 and Figure 1, hernia pads 10 inserted into pockets 9) in said internal pouches 9; and securing said one more fasteners 6,7 to hold (Page 1, lines 18-20, 51-83 and Figure 5, hooks 6 connect with eyes 7 to hold belt 1 around user’s abdomen) said ventral hernia binder apparatus 1,10 at said appropriate position on said patient.
Regarding claim 19, Johannah discloses a method of preventing a reoccurrence of a ventral hernia in a patient in need of such therapy using a ventral hernia binder apparatus 1,10 (Page 1, lines 51-83 and Figure 1, abdominal support belt 1 comprising abdominal hernia pads 10, which are thereby capable of provided support for umbilical and/or incisional ventral hernias) having fasteners 6,7 (Page 1, lines 18-20, 51-83 and Figure 5, hooks 6 connect with eyes 7 to connect both side edges of belt 1 around user’s abdomen above their hips) and internal pouches 9 (Page 1, lines 78-92 and Figure 1, pockets 9 on inner surface of belt 1 receive hernia pads 10 that are positioned on a user’s abdomen to correspond to their umbilical and/or incisional ventral hernias), said method comprising steps of: positioning said ventral hernia binder apparatus 1,10 at an appropriate position (Page 1, lines 18-20 and Figure 5, belt 1 positioned around user’s abdomen above their hips, thereby covering user’s ventral hernia) to cover said ventral hernia; placing an insert 10 (Page 1, lines 78-83 and Figure 1, hernia pads 10 inserted into pockets 9) in said internal pouches 9; and securing said one more fasteners 6,7 to hold (Page 1, lines 18-20, 51-83 and Figure 5, hooks 6 connect with eyes 7 to hold belt 1 around user’s abdomen) said ventral hernia binder apparatus 1,10 at said appropriate position on said patient.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Johannah (U.S. Patent No. 1916298), as applied to claim 1, in view of Cherry (U.S. Patent No. 5885230).
Regarding claim 2, Johannah discloses the invention as described above and further discloses the insert 10 (Page 1, lines 78-92 and Figure 1, hernia pads 10 on user’s abdomen is shaped and positioned on user’s umbilical and/or incisional ventral hernias) is shaped to correspond to the ventral hernia.
However, Johannah fails to explicitly disclose the insert is custom made. 
Cherry discloses an analogous hernia binder apparatus 10 (Col. 2, lines 14-15 and Figures 4-6, external gastroesophageal valve closer 10 includes an insert 12 and a belt 14 for hiatal hernias) comprising a custom made insert 12 (Col. 2, lines 25-26, custom made insert 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the insert of Johannah, so that the insert is custom made, as taught by Cherry, in order to provide an improved ventral hernia binder apparatus with an enhanced insert that is custom made for each individual needs and preferences (Cherry, Col. 2, lines 25-26).
Regarding claim 5, Johannah discloses the invention as described above but fails to explicitly disclose wherein said one or more means of fastening are selected from the group consisting of; hook and loop, buckles, belts, clips and clasps.
Cherry teaches analogous hernia binder apparatus 10 (Col. 2, lines 14-15 and Figures 4-6, external gastroesophageal valve closer 10 includes an insert 12 and a belt 14 for hiatal hernias)  wherein said analogous one or more means of fastening 30,32 (Col. 2, lines 41-44 and Figure 4, Velcro hook and loop fasteners 30 and 32 on belt flaps 34 and 36) are selected from hook and loop.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the one or more of fastening of Johannah, so that the fastening comprising hook and loop, as taught by Cherry, in order to provide an improved ventral hernia binder apparatus with an enhanced fastening that allows for hook and loop adjustment and repositioning (Cherry, Col. 2, lines 41-44).
Claims 3-4, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Johannah (U.S. Patent No. 1916298) in view of Cherry (U.S. Patent No. 5885230), as applied to claim 2, and in further view of Wilson (GB 2525004 A).
Regarding claim 3, the combination of Johannah in view of Cherry discloses the invention as described above but fails to explicitly disclose wherein said custom made insert additionally comprises support bars.  
Wilson discloses an analogous binder apparatus (Page 11, lines 1-11 and Figure 5, wearable core-body support belt 210 with rigid or semi-rigid inserts, being plastics or metal rods, tabs or strip support bars) wherein said analogous insert (Page 11, lines 1-11 and Figure 5, rigid or semi-rigid inserts, being plastics or metal rods, tabs or strip support bars) additionally comprises support bars.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the custom made insert of Johannah in view of Cherry, so that the insert comprises support bars, as taught by Wilson, in order to provide an improved ventral hernia binder apparatus with enhanced custom made inserts comprising support bars that provide increased uniform rigid support to the desired area of the user when wearing the binder belt (Wilson, Page 11, lines 1-11).
Regarding claim 4, the combination of Johannah in view of Cherry in view of Wilson discloses the invention as described above and further discloses wherein said support bars (Wilson, Page 11, lines 1-11 and Figure 5, rigid or semi-rigid inserts, being plastics or metal rods, tabs or strip support bars) are fabricated from metal or plastic.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johannah (U.S. Patent No. 1916298), as applied to claim 1, in view of Langley (GB 2339141 A).
Regarding claim 6, Johannah discloses the invention as described above but fails to explicitly disclose wherein said binder belt is washable.
Langley teaches an analogous hernia binder apparatus 17,10,11 (Page 15, lines 13-17 and Figure 7C, belt 17 with wedges 10,11) wherein said analogous binder belt 17 (Page 15, lines 13-17 and Figure 7C, belt 17 is washable in washing machine) is washable.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the binder belt of Johannah, so that the binder belt is made of a washable material, as taught by Langley, in order to provide an improved ventral hernia binder apparatus with an enhanced binder belt that is washable to be cleaned for use (Langley, Page 15, lines 13-17).
Claims 8-10, 18, and 20, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Johannah (U.S. Patent No. 1916298), as applied to claim 1, 17, and 19, respectively, in view of Hill et al. (U.S. Patent No. 5195948).
Regarding claim 8, Johannah discloses the invention as described above but fails to explicitly disclose wherein said binder belt additionally comprises an air bag or bladder apparatus.
Hill teaches an analogous binder apparatus 10 (Col. 5, lines 31-35 and Figure 1, back support device 10 with belt structure 14) wherein said analogous binder belt 14 (Col. 5, lines 31-35 and Figure 1) additionally comprises an air bladder apparatus 40 (Col. 5, lines 33-35 and Figure 1, air bladder 40).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the binder belt of Johannah, so that there is an air bladder apparatus, as taught by Hill, in order to provide an improved ventral hernia binder apparatus with an enhanced binder belt that has an air bladder apparatus for providing support to a user (Hill, Col. 5, lines 33-35). 
Regarding claim 9, the combination of Johannah in view of Hill discloses the invention as described above and further discloses wherein said binder belt (Johannah, Page 1, lines 51-83 and Figure 1, belt 1)  is configured to accommodate said air bladder apparatus (Hill, Col. 5, lines 33-35 and Figure 1, air bladder 40 accommodated in belt 14).
 Regarding claim 10, the combination of Johannah in view of Hill discloses the invention as described above and further discloses wherein said air bladder apparatus 40 (Hill, Col. 5, lines 33-35 and Figure 1, air bladder 40 pressed into user’s lumbar back region) is configured to be positioned in a lumbar region of said patient.
Regarding claim 18, Johannah discloses the invention as described above and further discloses positioning said one or more internal pouches 9 in appropriate positions (Page 1, lines 18-20, 51-83, 78-92, and Figure 5, belt 1 is positioned around user’s abdomen above their hips, such that the pockets 9 are positioned appropriately on a user and then the fasteners 6,7 are secured to hold the belt 1 and pockets 9 in place on the user’s abdomen) on said patient, prior to (Page 1, lines 18-20, 51-83, 78-92, and Figure 5) said step of securing said one more fasteners 6,7.
However, Johannah fails to explicitly disclose placing additional features in one or more of said one or more internal pouches, said additional features being selected from a group consisting of: an air bag or bladder, support bars, and a transcutaneous electrical nerve stimulation (TENS) unit.
Hill teaches an analogous binder apparatus 10 (Col. 5, lines 31-35 and Figure 1, back support device 10 with belt structure 14) with placing additional features 40 (Col. 5, lines 33-35 and Figure 1, air bladder 40 positioned in bladder cavity 30) in analogous one of said analogous internal pouch 30 (Col. 4, lines 24-27 and Figure 1, bladder cavity 30), said additional features being selected as an air bladder 40 (Col. 5, lines 33-35 and Figure 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify one of the internal pouches of Johannah, so that there is an air bladder, as taught by Hill, in order to provide an improved ventral hernia binder apparatus with an enhanced binder belt that has an air bladder apparatus for providing support to a user (Hill, Col. 5, lines 33-35). 
Regarding claim 20, Johannah discloses the invention as described above and further discloses positioning said one or more internal pouches 9 in appropriate positions (Page 1, lines 18-20, 51-83, 78-92, and Figure 5, belt 1 is positioned around user’s abdomen above their hips, such that the pockets 9 are positioned appropriately on a user and then the fasteners 6,7 are secured to hold the belt 1 and pockets 9 in place on the user’s abdomen) on said patient, prior to (Page 1, lines 18-20, 51-83, 78-92, and Figure 5) said step of securing said one more fasteners 6,7.
However, Johannah fails to explicitly disclose placing additional features in one or more of said one or more internal pouches, said additional features being selected from a group consisting of: an air bag or bladder, support bars, and a transcutaneous electrical nerve stimulation (TENS) unit.
Hill teaches an analogous binder apparatus 10 (Col. 5, lines 31-35 and Figure 1, back support device 10 with belt structure 14) with placing additional features 40 (Col. 5, lines 33-35 and Figure 1, air bladder 40 positioned in bladder cavity 30) in analogous one of said analogous internal pouch 30 (Col. 4, lines 24-27 and Figure 1, bladder cavity 30), said additional features being selected as an air bladder 40 (Col. 5, lines 33-35 and Figure 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify one of the internal pouches of Johannah, so that there is an air bladder, as taught by Hill, in order to provide an improved ventral hernia binder apparatus with an enhanced binder belt that has an air bladder apparatus for providing support to a user (Hill, Col. 5, lines 33-35). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johannah (U.S. Patent No. 1916298), as applied to claim 1, in view of Lehman (U.S. Patent No. 3920008).
Regarding claim 11, Johannah discloses the invention as described above but fails to explicitly disclose wherein said binder belt additionally comprises one or more support bands.
Lehman teaches an analogous binder apparatus 112 (Col. 5, line 20 and Figure 6, elastic support belt 12 worn around waist) wherein said analogous binder belt 114 (Col. 5, lines 36-37 and Figure 6, elastic primary band 114) additionally comprises support bands (Col. 3, lines 25-30 and Figure 6, vertical stay means inserted into pocket 134 at central zone 130, wherein the vertical stays are construed as support bands since they are a striped thin strip).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the binder belt of Johannah, so that there are support bands, as taught by Lehman, in order to provide an improved ventral hernia binder apparatus with an enhanced binder belt that has support bands for providing increased support to a user (Lehman, Col. 3, lines 25-30).
Regarding claim 12, the combination of Johannah in view of Lehman discloses the invention as described above and further discloses wherein said binder belt (Johannah, Page 1, lines 51-83 and Figure 1, belt 1)  is configured to accommodate said support bands (Lehman, Col. 3, lines 25-30 and Figure 6, vertical stay means accommodated in belt 114).
Regarding claim 13, the combination of Johannah in view of Lehman discloses the invention as described above and further discloses wherein said support bands (Lehman, Col. 3, lines 25-30 and Figure 6, vertical stay means in central zone 130 wherein central zone overlays the lumbar back of a wearer) are configured to be positioned in a lumbar region of said patient.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johannah (U.S. Patent No. 1916298), as applied to claim 1, in view of Komeyli et al. (DE 10155551 A1).
Regarding claim 14, Johannah discloses the invention as described above but fails to explicitly disclose wherein said binder belt is configured to accommodate a transcutaneous electrical nerve stimulation (TENS) unit.
Komeyli teaches an analogous binder apparatus (Page 2/10, line 42, Page 3/10, lines 22-23, and Figure 3, device for TENS of the lumbar region) wherein said analogous binder belt 30 (Page 3/10, line 24 and Figure 3, molded belt 30)  is configured to accommodate a transcutaneous electrical nerve stimulation (TENS) unit 40 (Page 3/10, lines 30-32, electrodes 40).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the binder belt of Johannah, so that there is a TENS unit, as taught by Komeyli, in order to provide an improved ventral hernia binder apparatus with an enhanced binder belt that has electrodes for providing muscle and nerve stimulation for increased support to a user (Komeyli, Page 3/10, lines 30-32).
Regarding claim 15, the combination of Johannah in view of Komeyli discloses the invention as described above and further discloses wherein said binder belt (Johannah, Page 1, lines 51-83 and Figure 1, belt 1)  is configured to accommodate said TENS unit (Komeyli, Page 3/10, line 30, electrodes 40 embedded in belt 30).
Regarding claim 16, the combination of Johannah in view of Komeyli discloses the invention as described above and further discloses wherein said TENS unit (Komeyli, Page 3/10, line 30-32, electrodes 40 positioned in lumbar region on both sides of spine) is configured to be positioned in a lumbar region of said patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Valdez (US 20120330213 A1) teaches an abdominal support belt. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786